Third District Court of Appeal
                               State of Florida

                          Opinion filed July 14, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0982
                       Lower Tribunal No. 13-38427

                            ________________


                              Robert Masel,
                                  Appellant,

                                     vs.

                             Steve Milgrom,
                                  Appellee.



     An appeal from the Circuit Court for Miami-Dade County, Jose M.
Rodriguez, Judge.

      Pomeranz & Associates, P.A. and Mark L. Pomeranz (Hallandale),
for appellant.

      Bast Amron LLP, and Lissette M. Carreras, and Jeffrey P. Bast, for
appellee.


Before LOGUE, LINDSEY, and MILLER, JJ.

     PER CURIAM.
Affirmed.




            2